In re Lay, Richard; — Plaintiff(s); applying for supervisory and/or remedial writ.; Parish of St. Tammany, 22nd Judicial District Court, Div. “E”, Nos. 130364, 131275, 74762; to the Court of Appeal, First Circuit, No. KW89 1013.
Denied. Relator has not provided the Court with copies of the writs filed in the courts below. Moreover, he has neither outlined nor argued the claims upon which he bases his assertion of entitlement to relief. There is no showing that relator is entitled to favorable action on this application.